TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00390-CR
                                      NO. 03-13-00391-CR
                                      NO. 03-13-00392-CR



                                   Andria Stanley, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
            NOS. D-1-DC-12-300267, D-1-DC-12-300754, & D-1-DC-12-300755
            THE HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant’s brief in these appeals was originally due October 28, 2013. In response

to a notice that the brief is overdue, appellant’s attorney, Alexander Calhoun, filed a motion

requesting an extension of time to file the brief. The motion was granted, making the brief due

January 16, 2014. No brief was filed. This Court again sent a notice that the brief is overdue. In

response to that second notice, counsel again filed a motion requesting an extension of time to file

the brief. That motion was granted, making the brief due March 21, 2014, and counsel was advised

that no further extensions would be granted. To date, no brief has been filed.

               These appeals are abated and remanded to the trial court. The trial court shall conduct

a hearing to determine whether appellant desires to prosecute these appeals and, if so, whether
counsel has abandoned the appeals. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make

appropriate findings and recommendations. See Tex. R. App. P. 38.8(b)(2), (3). If necessary, the

court shall appoint substitute counsel who will effectively represent appellant in these appeals.

Following the hearing, which shall be transcribed, the trial court shall order the appropriate

supplemental clerk’s and reporter’s records—including all findings and orders—to be prepared and

forwarded to this Court no later than May 23, 2014. See Tex. R. App. P. 38.8(b)(3).

              It is so ordered on this the 24th day of April, 2014.



Before Chief Justice Jones, Justices Pemberton and Rose

Abated and Remanded

Filed: April 24, 2014

Do Not Publish




                                                2